DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 20 are entitled to a priority date of March 19, 2021. 


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate an oil guide that surrounds the rotating shaft and is disposed between the driving motor and the main frame. 


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claim 1: a compression unit – read as “a unit (generic placeholder) for compression (function)…”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 8, 13 – 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (hereafter “Zhao” – WO 2018/130134).

With regards to Claim 1:

Zhao discloses a hermetic compressor (Figures 1 – 6), comprising: 

a casing (housing 11) having an inner space defined therein and hermetically sealed; 

a driving motor (motor 13) disposed in the inner space of the casing;

a rotating shaft (shaft 14) coupled to the driving motor;

a compression unit (compression mechanism 12) disposed in the inner space of the casing and coupled to the rotating shaft;

a main frame (main bearing housing 15) disposed between the driving motor and the compression unit, the main frame comprising a shaft support protrusion that has an annular shape, that extends toward the driving motor, and that supports the rotating shaft (unlabeled protrusion, shown in Figure 1, wherein main bearing housing 15 has a shaft hole that accommodates shaft 14);

a refrigerant suction pipe (gas inlet pipe 19) that passes through the casing and is coupled to the compression unit, the refrigerant suction pipe being in fluid communication with the compression unit (see English translation: “The low-pressure working fluid is directly supplied to the suction or low-pressure chamber of the compression mechanism 12 through the intake port 19 and the suction port (not shown) of the compression mechanism, and then compressed”);

a refrigerant discharge pipe (discharge port 18) that passes through the casing and is in fluid communication with the inner space of the casing (via separation device 100); and

an oil guide (separation device 100 with internal baffle wall 108a and inclined wall 101) that surrounds the rotating shaft and is disposed between the driving motor and the main frame (as seen in Figures 1, 2),

wherein the main frame and the rotating shaft are spaced apart from each other in a radial direction to thereby define a main bearing surface therebetween, and wherein the oil guide is disposed radially outward relative to the shaft support protrusion and surrounds the main bearing surface (as shown in Figure 1, the walls of separation device 100, specifically internal baffle wall 108a and inclined wall 101 extends towards the main frame past the bearing surface where the shaft 14 goes through the main bearing housing 15, see annotated Figure below).


    PNG
    media_image1.png
    293
    647
    media_image1.png
    Greyscale


With regards to Claim 2:

Zhao discloses the oil guide comprises an oil block (flange 109) that extends toward the main frame and surrounds the main bearing surface, and wherein the oil block has a first side that face the driving motor and a second side that faces the main frame (see Figures 4, 5, flange 109 has two surfaces, one facing the main frame 15 and one facing the motor 13), an inner diameter of the oil block at the first side being equal to an inner diameter of the oil block at the second side (as shown in Figures 5, 6, flange 109 and internal baffle wall 108a meet at right angle, meaning both sides of the flange 109 have equal inner diameters along baffle wall 108a).

With regards to Claim 3:

Zhao discloses the oil guide comprises an oil block (flange 105) that extends toward the main frame and surrounds the main bearing surface, and wherein the oil block has a first side that face the driving motor and a second side that faces the main frame (see Figures 5, 6, flange 105 has two surfaces, one facing the main frame 15 and one facing the motor 13), an inner diameter of the oil block at the first side being greater than an inner diameter of the oil block at the second side (as shown in Figures 5, 6, flange 105 and external wall 101 form a taper, meaning the inner diameter of flange 105 at the side facing the main frame 15 is greater than the inner diameter of the flange at the side facing the motor along the tapered wall 101). 

With regards to Claim 4:

Zhao discloses the oil guide further comprises an oil guide portion (wall 101) that is disposed at the second side of the oil block facing the driving motor (starting at side of flange 105 that faces motor 13), an inner circumferential surface of the oil guide portion being stepped or inclined with respect to an inner circumferential surface of the oil block (as shown in Figures 5 and 6 wall 101 is inclined with respect to the point along wall 101 at the surface of flange 105 facing the motor).

With regards to Claim 8:

Zhao discloses a balance weight (balance weight 30a) disposed at the rotating shaft (see Figure 1) and disposed between the driving motor and the main frame, wherein the oil guide comprises: an oil cap (flange 105, Figures 5, 6) that accommodates the balance weight (balance weight fits within volume enclosed by flange 105 and wall 101) and extends toward the driving motor, and an oil block (flange 109) that extends toward the main frame and surrounds the main bearing surface (as shown in Figure 1 and depicted in the annotated Figure in rejection of Claim 1). 

With regards to Claim 13:

Zhao discloses the oil guide has a cylindrical shape (see internal baffle wall 108a in Figures 4, 5, having an annular shape) and surrounds the rotating shaft, the oil guide being disposed between the refrigerant discharge pipe and the main bearing surface (as shown in Figure 1, wall 108a is between bearing surface and pipe 18), and wherein the oil guide is fixed to a lower surface of the main frame and extends toward the driving motor (as shown in Figure 1, see also English translation: “The oil and gas separation device (100) is positioned on a side of the main bearing housing opposite the compression mechanism and is fixed to the main bearing housing”).

With regards to Claim 14:

Zhao discloses the compression unit defines a refrigerant guide passage configured to guide refrigerant in the compression unit to the inner space of the casing (refrigerant leaves compression mechanism 12 via discharge port 17 and flows towards the inner space below the main frame 15 through passages at the outer radial periphery of the main frame 15, see e.g. the unlabeled indents in flanges 109, 105 in Figures 3, 4), the refrigerant guide passage having an outlet-side end that is in fluid communication with a portion of the inner space of the casing that accommodates an inner end of the refrigerant discharge pipe, and wherein a radial distance between the inner end of the refrigerant discharge pipe and the rotating shaft is less than or equal to a radial distance between the outlet-side end of the refrigerant guide passage and the rotating shaft (as shown in Figure 1, 4, and 6, the portion 104 of the separation device that connects to the discharge pipe 18 is located more radially inwards than the unlabeled indents along flanges 109, 105 corresponding to the guide passages, see annotated Figure below).


    PNG
    media_image2.png
    442
    698
    media_image2.png
    Greyscale

With regards to Claim 15:

Zhao discloses the driving motor comprises a stator coil spaced apart from the main frame in an axial direction (unlabeled but Figures 1, 2 clearly depict the motor 13 having a stator coil and a rotor), and wherein the inner end of the refrigerant discharge pipe and the stator coil are arranged along the axial direction such that the inner end of the refrigerant discharge pipe overlaps with the stator coil along the axial direction (best seen in Figure 1, the inner radial end of the discharge pipe 18 overlaps with the stator coil along an axial direction).

With regards to Claim 16:

Zhao discloses the inner end of the refrigerant discharge pipe is disposed between the driving motor and the main frame and extends toward a center axis of the rotating shaft (see Figure 1, discharge pipe 18 is located between bearing housing 15 and motor 13 and extends towards center axis of shaft 14).

With regards to Claim 20:

Zhao discloses the compression unit comprises: a fixed scroll (fixed scroll 12a) disposed on the main frame and coupled to the refrigerant suction pipe (as seen in Figure 1); and an orbiting scroll (orbiting scroll 12b) disposed between the fixed scroll and the main frame (as seen in Figure 1), the orbiting scroll being coupled to the rotating shaft and configured to rotate relative to the fixed scroll to thereby compress refrigerant (see Figure 1 and English translation), wherein the inner space of the casing comprises: an upper space defined between an upper portion of the casing and an upper surface of the fixed scroll (see Figure 1, space between fixed scroll 12a and top cap of housing 11), and an intermediate space defined between the main frame and the driving motor (as shown in Figure 1), the intermediate space accommodating an inner end of the refrigerant discharge pipe (as shown in Figure 1, inner end of discharge pipe 18 in intermediate space between bearing housing 15 and motor 13), and wherein the fixed scroll and the main frame define a refrigerant guide passage configured to guide the refrigerant from the upper space to the intermediate space (see Figure 1, spacing between fixed scroll 12a and the walls of the housing 11, see also indents in the flanges 109, 105 of the separation device 100 in Figures 3, 4, as annotated in the rejection of Claim 14 above).


Claims 1, 5, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto et al. (hereafter “Morimoto” – WO 2004/081384).

With regards to Claim 1:

Morimoto discloses a hermetic compressor (Figure 1), comprising: 

a casing (container 1) having an inner space (A) defined therein and hermetically sealed; 

a driving motor (electric motor 3) disposed in the inner space of the casing;

a rotating shaft (shaft 4) coupled to the driving motor;

a compression unit (compression mechanism 2) disposed in the inner space of the casing and coupled to the rotating shaft;

a main frame (main bearing member 11) disposed between the driving motor and the compression unit, the main frame comprising a shaft support protrusion that has an annular shape, that extends toward the driving motor, and that supports the rotating shaft (at lower bearing portion 66, see Figure 1);

a refrigerant suction pipe (gas inlet pipe 16) that passes through the casing and is coupled to the compression unit, the refrigerant suction pipe being in fluid communication with the compression unit;

a refrigerant discharge pipe (discharge pipe 39) that passes through the casing and is in fluid communication with the inner space of the casing (via inlet 17, see flow of gas in volume A); and

an oil guide (path cover 51) that surrounds the rotating shaft and is disposed between the driving motor and the main frame (as seen in Figure 1),

wherein the main frame and the rotating shaft are spaced apart from each other in a radial direction to thereby define a main bearing surface therebetween, and wherein the oil guide is disposed radially outward relative to the shaft support protrusion and surrounds the main bearing surface (as shown in Figure 1, the path cover 51 at least partially surrounds the lower bearing portion 66 where the shaft 4 protrudes through the main bearing member 11).

With regards to Claim 5:

Morimoto discloses a balance weight (balance weights 22, 23) disposed at the rotating shaft and disposed between the driving motor and the main frame (see Figure 1, at least a portion of balance weights 22, 23 are disposed between motor 3 and main bearing member 11), wherein the oil guide comprises an oil block (flange portion of path cover 51 that extends radially inward to hold bolts 22) that is fixed to the balance weight (via bolts/pins 22) and extends toward the main frame, the oil block surrounding the main bearing surface (as shown in Figure 1, the flange portion which extends radially inward from path cover 51 and holds the bolts/pins 22 is positioned such that it still surrounds a portion of the lower bearing 66, see annotated Figure below).


    PNG
    media_image3.png
    288
    883
    media_image3.png
    Greyscale


With regards to Claim 8:

Morimoto discloses a balance weight (balance weights 22, 23) disposed at the rotating shaft (see Figure 1) and disposed between the driving motor and the main frame (see Figure 1, at least a portion of balance weights 22, 23 are disposed between motor 3 and main bearing member 11), wherein the oil guide comprises: an oil cap (flange portion of path cover 51 that extends radially inward to hold bolts 22, labeled as “oil block” in annotated Figure in rejection of Claim 5 above, and portion that extends downwards from that radial surface) that accommodates the balance weight (balance weight fits within volume enclosed by cap as described above) and extends toward the driving motor, and an oil block (portion of path cover 51 extending upwards towards main bearing member 11 from the radial surface referred to as the cap as described above) that extends toward the main frame and surrounds the main bearing surface (as shown in Figure 1). 

With regards to Claim 11:

Morimoto discloses the oil cap comprises: an oil guide portion that accommodates the balance weight (portion extending downwards from the radial surface referred to as the cap in the rejection of Claim 8 above); and a cap fixing portion (radial surface extending inwards from the path cover 51 at location that holds bolts/pins 22) that is bent from an upper end of the oil guide portion and fixed to the balance weight, the oil block (portion of path cover 51 extending upwards from the radial surface referred to as the cap in rejection of Claim 8 above) extending from the cap fixing portion.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (hereafter “Morimoto” – WO 2004/081384) in view of Gwen et al. (hereafter “Gwen” – KR 2009-0095377).

With regards to Claim 6:

Morimoto discloses the balance weight comprises: an eccentric mass portion (see Figure 1 of Morimoto, balance weight 23 is offset from the center of shaft 4), and wherein the oil block is coupled to the eccentric mass portion (see bolts/pins 22, which are fixed to the eccentric portions of balance weight 22). Morimoto does not explicitly disclose the balance weight having the shape recited, wherein a fixed mass is annular and surrounds the shaft and the eccentric portion extends from the fixed mass. Gwen (Figure 4) teaches a similar oil guide (block 26) as Morimoto, with the guide holding a balance weight (24) that includes a fixed mass (24a) surrounding the shaft 23 and having an annular shape and an eccentric mass portion (24b) that extends from the fixed mass portion. MPEP 2143B teaches it is obvious to substitute known elements for one another in order to yield predictable results. In this case, the balance weight of Gwen performs the same function as that of Morimoto and it would have been obvious to one of ordinary skill in the art to modify the shape of the weight in Morimoto to including a fixed annular mass surrounding the shaft and an eccentric portion in order to yield the predictable result of balancing the forces generating by the orbiting scroll members. 


Claims 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (hereafter “Zhao” – WO 2018/130134) in view of Zhou et al. (hereafter “Zhou” – JP 2020-531728).

With regards to Claim 17: 

Zhao disclose the inner end of the refrigerant discharge pipe is disposed between the driving motor and the main frame (see Figure 1, discharge pipe 18 is located between bearing housing 15 and motor 13 and extends towards center axis of shaft 14), but does not explicitly disclose the pipe extends in an eccentric direction that passes an outside of a center axis of the rotating shaft. Zhou (Figures 1, 9) teaches a scroll compressor including a discharge pipe (130) disposed between a main frame (15) and a motor (13) that extends radially inwards into the compressor casing (11). In one embodiment (Figure 9), the pipe extends in an eccentric direction that passes an outside of a center axis of the rotating shaft (see portion 230, 231 in Figure 9). As per Zhou, “the discharge opening at the end face 231 of the bent end portion 230 may face downstream in the rotational direction of the counterweight 110. Therefore, a better oil-gas separation effect can be achieved” (see English translation). Given the teachings of Zhou, and that the Zhao reference also seeks to achieve a refrigerant-oil separation, one of ordinary skill in the art would have found it obvious to modify the system of Zhao by inclining the discharge pipe relative to the radial direction such that it forms an eccentric to the center axis of the shaft in order to yield the predictable benefit of improving oil-gas separation. 

With regards to Claim 18:

The Zhao modification of Claim 17 teaches the refrigerant discharge pipe is curved or inclined in a rotating direction of the rotating shaft (see Figure 9 of Zhou and English translation: “the discharge opening at the end face 231 of the bent end portion 230 may face downstream in the rotational direction of the counterweight 110. Therefore, a better oil-gas separation effect can be achieved”).

With regards to Claim 19:

The Zhao modification of Claim 17 teaches the inner end of the refrigerant discharge pipe is inclined with respect to the radial direction of the rotating shaft (see inner end 231, Figure 9 of Zhou, inclined with respect to radial direction).


Allowable Subject Matter

Claims 7, 9, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not teach or suggest an inner diameter of the oil block is less than an outer diameter of the eccentric mass portion and greater than an outer diameter of the fixed mass portion, in conjunction with the structure of Claims 6, 5, and 1, given how these features were mapped in the Morimoto and Gwen references. 

The prior art does not teach or suggest an oil guide portion that accommodates the balance weight; and a cap fixing portion that is bent from an upper end of the oil guide portion and fixed to the balance weight, and wherein the oil block is disposed on an upper surface of the cap fixing portion and coupled to the balance weight and the cap fixing portion, in conjunction with the structure of Claims 8 and 1, given how these features were mapped in Zhao. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Shin et al. (US 2006/0127262) – see Figure 3, oil guide 130 surrounding bearing surface 22 and including a balance weight. Capable of being used as a 102 rejection of Claim 1. 

Jung et al. (US 2008/0175738) – see Figure 1, oil blocking device 17, surrounding bearing surface 14a  and including a balance weight 24. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Saturday, November 5, 2022